Citation Nr: 0812508	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  07-28 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than May 13, 1994, 
for the grant of service connection for chronic lumbar 
syndrome, bilateral radiculopathy and central disc 
protrusion.


REPRESENTATION

Appellant represented by:	Armando A. Cardona, Attorney


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1979 to July 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which effectuated the Board's grant of 
service connection for chronic lumbar syndrome, bilateral 
radiculopathy and central disc protrusion, assigning a 60 
percent disability evaluation, effective May 13, 1994.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After a thorough review of the veteran's claims file, the 
Board has determined that additional development must be 
accomplished prior to the adjudication of the veteran's 
claim.

On his April 2007 VA Form 9, the veteran indicated that he 
wished to have a Board hearing at a local VA office.  In a 
letter dated in December 2007, the veteran was informed that 
he had been scheduled for a hearing in Washington, D.C., 
before a Veterans Law Judge on April 7, 2008.  In a statement 
received by the Board in March 2008, the veteran withdrew his 
request for a central office hearing in Washington, D.C., and 
requested a Travel Board hearing in Puerto Rico.  Thus, this 
claim is remanded in order for the veteran to be scheduled 
for a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

This claim is remanded to the AMC/RO to 
schedule the veteran for a Travel Board 
hearing before a member of the Board at 
the RO.  After the hearing has been 
held, or the veteran cancels the 
hearing or fails to report, the case 
should be returned directly to the 
Board for further consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

